11 GRISBAUM, Judge.
This matter previously came before us as an application for supervisory writs in which the relator requested relief from the trial court’s denial of his motion for summary judgment and the grant of a protective order preventing the defendant from deposing Butch Ward. We denied the requested relief. The Louisiana Supreme Court remanded this matter for briefing, argument, and opinion.
Upon remand, we are reminded of the standard of review as to summary judgments. Only when reasonable minds must inevitably conclude that the mover is entitled to judgment as a matter of law and there is no genuine issue of material fact is summary judgment warranted. Bua v. Dressel, 96-79 (La.App. 5th Cir. 5/28/96), 675 So.2d 1191. We find that the record does not demonstrate that summary judgment is appropriate. We believe a genuine issue of material fact exists as to whether the statements in question are defamatory, whether |2they are false, and whether the defendant acted with malice, either actual or implied.
Furthermore, as to relator’s request to overturn the trial court’s protective order preventing the taking of Butch Ward’s deposition, he argues that the trial court previously ordered the plaintiff to allow the deposition of Butch Ward, that the plaintiff failed to comply, and that the trial court is now condoning plaintiff’s failure to comply with its order to compelling discovery. The record does not indicate such. Accordingly, this request is denied.

WRIT DENIED.